PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/035,161
Filing Date: 6 May 2016
Appellant(s): CANI et al.



__________________
Alexander H. Spiegler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 4/7/2020 from which the appeal is taken have been modified by the advisory action dated 8/25/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

Claim 1, 3-6, 8-11, 13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Castagliuolo et al. (WO2013/017650) in view of Pharmacist’s Letter (2012; “Common Probiotic” hereinafter) and Chou et al. (US 2011/0123501), and as evidenced by Florastor® webpage (downloaded from florastor.com/products/ on 11/21/2018).
Castagliuolo et al. teach a method of treating/controlling obesity (a condition of excess body fat) using a formulation containing Saccharomyces Boulardii and/or superoxide dismutase (SOD) (see entire document; p.1. “State of the art”; p.2-3 “Description of the invention”). According to Figure 1, Castagliuolo et al. teach (i) normal calorie diet; (ii) high-calorie diet; (iii) high-calorie diet + Sb; and (iv) high-calorie diet + Sb SOD. The group (iii) is considered to meet the limitation of claim 1 and claim 24 directed to administering the composition consisting of Saccharomyces boulardii (Sb). 
Regarding claim 11, the group (iii) is considered to meet the limitation since the group (iii) is administered with the composition consisting of Sb without any other treatment. 
6 and 109 CFU per daily administration (p.3, lines 8-9).
Castagliuolo et al. do not teach that the Saccharomyces Boulardii is CNCM I-745 strain. However, the Saccharomyces Boulardii CNCM I-745 is well known in the art and sold as a commercial product such as Florastor® (see Common Probiotic; Table at p.5; see the Florastor® webpage). Thus, it would have been obvious to a person skilled in the art to use a commercially available Saccharomyces Boulardii strain as Florastor® in the method of Castagliuolo et al. with a reasonable expectation of success.
While Castagliuolo et al. do not particularly exemplify the subject suffering from type 2 diabetes (claim 5), however, Castagliuolo et al. teach that obesity is associated with non-insulin-dependent diabetes mellitus (NIDDM; i.e. type 2 diabetes), and metabolic syndrome (p.1, lines 1-9), and thus, it would have been obvious to a person skilled in the art to treat a type 2 diabetes patients associated with obesity and/or metabolic syndrome associated with obesity using the method of Castagliuolo et al. with a reasonable expectation of success. Furthermore, Chou et al. teach that probiotic yeast including Saccharomyces Boulardii can be used in a method of treating metabolic disorders, obesity and/or type 2 diabetes. The composition of Chou et al. comprises yeast including Saccharomyces boulardii (abstract; paras. 11, 56-57; p.13, claim 10). 
Regarding the intended purpose of treating hepatic steatosis (claims 1 and 11), liver and/or systemic inflammation in the individual (claim 8), Castagliuolo et al. in view of Common Probiotic do not teach the limitation. 
Chou et al. teach that the yeast such as Saccharomyces boulardii and cerevisiae, or mixture thereof reduce inflammation as additional benefits (para. 57), and teach that obesity and diabetic patients have elevated systemic inflammation markers, and low-grade inflammation has been shown to induce insulin resistance (para. 174). Chou et al. also teach hepatic steatosis is commonly found in patients with obesity or type 2 diabetes (para. 148). Therefore, it is concluded that the patients to be treated with the method of Castagliuolo et al. in view of Common Probiotics (i.e. patients with obesity, insulin resistance, and/or type-2 diabetes) would have hepatic steatosis, liver or systemic inflammation, and the method of Castagliuolo et al. in view of Common Probiotic and Chou et al. would treat the conditions in the patients with excess body fat.
Regarding the limitation of claim 9, it is considered that the limitation directed to further reducing the body weight of the individual is a result of the method disclosed in claim 1, which does not require any active step or conditions to the target subject (i.e. individual). Since the method step of Castagliuolo et al. in view of Chou et al. is identical to the claimed method, the results should be identical.
Regarding the yeast cells being lyophilized (i.e. freeze-dried) (claim 10), Castagliuolo et al. in view of Common Probations do not teach the limitation. However, Chou et al. teach that the composition for the method is in the form of powder, and 
Regarding the dosage being 50-1000 mg or 50-250 mg of Saccharomyces Boulardii (RE: claims 19-20 and 22-23), Castagliuolo et al. do not teach the amount. However, as discussed above, Florastor® is a commercially available and it is conveniently manufactured as 250 mg per capsule, which contains average 1.1x1010 CFU/g, average 0.3g/U, and assay count of 3.15x109 CFU/unit (see Goldstein et al., Table 1). Considering the daily administration being between 106 and 109 CFU as taught by Castagliuolo et al., this is converted as about 93 mg per 1x109 CFU of Saccharomyces Boulardii. The amount (93 mg/1x109 CFU of Saccharomyces Boulardii) is within the range of 50-1000 mg or 50-250 mg as claimed.
Regarding the limitations in claim 21 directed to the amount of Saccharomyces boulardii yeast cells, while Castagliuolo et al. teach the effective dose of probiotic yeast is between 106 and 109 CFU per daily administration (p.3, lines 8-9), or Chou et al. teach that the daily dose of probiotics in the composition will be in the range of 104-1012 cfu and/or cells per day for a person or animal to be treated (para. 64), Castagliuolo et al. in view of Common Probiotic and Chou et al. do not particularly teach the limitations. However, since the weight of C57BL/6 mice is about 15g (p.4, line 8), and the range of probiotic amount taught by Castagliuolo et al. is between 106 and 109 CFU per daily 6-109 cfu/kg per day, and this is within the range of claim 21.
Furthermore, one skilled in the art would readily modify the dose of probiotics taught by Castagliuolo et al. in order to obtain desired outcome of supporting weight loss in an individual in need of weight loss by routine experimentations.
Regarding claim 24 directed to the intended outcome/purpose of decreasing total lipid content of liver, Castagliuolo et al. in view of Common Probiotic and Chou et al. do not particularly teach the limitation. However, the method step of Castagliuolo et al. in view of Common Probiotic and Chou et al. would have substantially similar, if not identical, results/outcome as the claimed invention because they teach the same yeast strain, the dosage within the claimed range, and the same target subject having obesity as the claimed method. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim rejection under 35 USC §112, 2nd para. has been withdrawn upon the claim amendment filed 8/7/2020 as indicated in the advisory action dated 8/25/2020.

(2) Response to Argument
Appellant stated the combination of references dose not teach or suggest the use of S. boulardii CNCM I-745 yeast cells for the method nor was there a reasonable expectation of success. Appellant stated that the evidence of record shows that the efficacy of probiotics- including S. boulardii- are “strain-specific” and “disease-specific”, and even the PTO’s secondary reference confirms that the efficacy of one probiotic product can’t be extrapolated to other products. Appellant further alleged that the specification’s data unexpectedly shows that administration of the claimed strain significantly decreases body fat and hepatic steatosis. (A. Summary of Argument, p.2)
1. Reasonable expectation of success
Regarding the limitation directed to “treating hepatic steatosis”, Appellant argued that Chou discloses a laundry list of agents that purportedly reduce the amount of Proteobacteria and/or deferribacteres, including phages, prebiotics, food grade bacteria, antibiotics, probiotics, yeasts, phytochemicals, antibiotics, and mixtures thereof. Appellant stated that Chou teaches that suppression of gut microbiota by norfloxacin and ampicillin reduces liver triglycerides accumulation, and the excess accumulation of fat in the liver can be reduced by the gut microbiota reduction. Based on these, Appellant concluded that Chou suggests treatment associated with microbiota reduction using norfloxacin and ampicillin- i.e. antibiotics – not a yeast such as S. boulardii, and the combination of references does not teach or suggest every claim element.
The Examiner respectfully disagrees with the appellant’s arguments. 
As discussed in the claim rejection, Castagliuolo teaches a method of treating/controlling obesity or reducing body fat or reducing the weight increase in a 
The claim rejection relies on Chou for the intended purpose and the subject having hepatic steatosis. As correctly analyzed by Appellant, Chou teaches a method of weight management, weight loss and/or to prevent and/or treat metabolic disorders by reducing the amount of Proteobacteria and/or deferribacteres in the gut (Abstract). Chou recognizes that the metabolic disorders include obesity, insulin resistance, type-2 diabetes, hyperglycemia, hepatic steatosis and combinations thereof (para. [0036]). Chou also recognizes that high amount of liver triglycerides, a condition called haptic steatosis, is commonly found in patients with obesity or type 2 diabetes (para. [0148]).
Thus, it is reasonable to conclude that the target subject of Chou includes those with obesity and hepatic steatosis or any other metabolic disorders.
the yeasts are specifically saccharomyces boulardii (Sb) and saccharomyces cerevisiae or mixtures thereof (para. [0057]). Unlike the allegation of Appellant that Chou provides a laundry list of agents, Chou specifically provides species of agents that can be alternatively used in the method of treating obesity and hepatic steatosis, and the agent specifically includes Sb. Based on the teaching of Chou, one skilled in the art would understand that the method of Castagliuolo in view of Common Probiotic would also treat other metabolic disorders including hepatic steatosis with a reasonable expectation of success.
Appellant asserted that Chou does not teach or suggest that Sb reduces bacteria or act like an antibiotics, and Sb is not equivalent to the antibiotics used in Chou. Appellant stated that the skilled person knows that Sb (1) has no antibiotic effect; and (2) is use to repair the damage done by antibiotics. The Examiner respectfully disagrees with this allegation. As discussed above, Chou clearly states that yeast cells such as Sb are one of agents that are capable of reducing the amount of Proteobacteria and/or deferribacteres in the gut. 
Appellant argued that there is no evidence in the cited references (i.e. Chou) that Sb reduces gut proteobacteria, let alone treats hepatic steatosis, and Sb does not have antibiotic activity and thus there is no reasonable expectation of success that Sb would 
Furthermore, the effect of Sb in reducing body fat and thus treating obesity is evidenced by Castagliuolo. Hepatic steatosis (a.k.a. fatty liver) is a condition with high amount of triglycerides in the liver, and the subjects with obesity commonly have hepatic steatosis according to Chou. Thus, it is the Examiner’s position that one skilled in the art would reasonably expect that Sb, which reduces body fat in the obese subject, would be capable of reducing excess amount of triglycerides from liver. Thus, it would have been obvious to a person skilled in the art to treat subjects with obesity and hepatic steatosis with Sb of Castagliuolo with a reasonable expectation of success.
2. Unpredictability: strain-specific and disease-specific
Regarding the allegation of “strain specificity” and “disease-specificity,” Appellant alleged that the Office ignored other evidence of record, and referred the statement of Common Probiotic “[e]fficacy of one probiotic product can’t be extrapolated to other products.” Appellant newly cited McFarland and alleged that McFarland teaches that the efficacy of probiotics is both strain-specific and disease-specific. 
Common Probiotic disclose different probiotics that belongs to different genus and species. Common Probiotic exemplifies a few commercially available probiotic products that include Bifidobacterium lactis; Bifidobacterium infantis; Lactobacillus rhamnosus; Lactobacillus acidophilus; Lactobacillus GG; Culturelle; Lactobacillus bulgaricus; Streptoccus thermophilus, etc. along with S. boulardii (see Table). Except S. boulardii (Sb), the rest of the listed probiotics belong to the genus of bacteria. Obviously one cannot extrapolate effect of probiotics belonging to the genus of fungi including yeast to other probiotic products belonging to the genus of bacteria. However, the combined teachings of Castagliuolo and Common Probiotic are directed to replacing a generic species of Sb taught by Castagliuolo with one of well-known strains of the species Sb taught by Common Probiotic. The substitution is within the same species. Therefore, without any evidence showing that different strains of Sb behave differently, one skilled in the art would reasonably expect the success of using Sb CNCM I-745 taught by Common Probiotic for the Sb in the method of Castagliuolo. 
Regarding the disclosure of McFarland, it is a meta-analysis study of the published data from various different probiotics. McFarland states that two different Saccharomyces strains: Sb CNCM I-745 and Saccharomyces cerevisiae I-3856 were nd col., 2nd para.). It is clear that the study of McFarland compared two different species (S. cerevisiae and S. boulardii) to demonstrate strain-specificity of different species.  The disclosure of McFarland is not sufficient to prove that there is strain-specific and disease-specific efficacy in different strains of the same species of Sb since the study is limited to only two strains of different species, i.e. S. boulardii and S. cerevisiae. Thus, McFarland does not show strain-specificity of the same species.
Appellant argued that Sa Del Fiol teach probiotics can promote gain or loss of weight in animals and humans, depending on the microorganism employed, and has concluded that this evidence confirms the unpredictability in the art. However, it is the Examiner’s position that Sa Del Fiol is irrelevant in determining the function of Sb in weight loss in a subject with excess body fat because the target subject of Sa Del Fiol is different from the instant invention as well as Castagliuolo and Chou.
Sa Del Fiol tested the effect of S. boulardii (Sb) in 12 day-old rats (non-obese subject) and evaluated weight gain on rats fed with Sb and amoxicillin (AMOX) compared to those fed with AMOX alone or the control (no AMOX or Sb). 
First, the results obtained by the study of Sa Del Fiol are NOT comparable to the teachings of Castagliuolo or Chou because the subject treated with Sb in Sa Del Fiol is 12-day old rats (i.e. normal young rats) whereas Castagliuolo utilizes non-genetic murine obesity model (p.3, lines 21-25). These rats of Sa Del Fiol are not the subject having excess body fat as claimed in the instant application.
Second, Sa Del Fiol clearly shows that there is no statistically significant difference in weight gain between control, antibiotics (AMOX) and antibiotics (AMOX) 
Appellant argued that the teachings of Sa Del Fiol along with McFarland and Common Probiotic confirms the unpredictability in the art. The Examiner respectfully disagrees with this conclusion. As discussed above, none of the references Appellant discussed provides unpredictability in the art, particularly for the strain specificity among the same species. Appellant’s argument with regard to the unpredictability is whether one skilled in the art would expect Sb would be able to reduce the body fat and hepatic steatosis in the subject with excess fat. The Examiner presented that Chou teaches a method of treating metabolic disorder including obesity and hepatic steatosis using Sb. Thus, it is the Examiner’s position that there is predictability in the art based on the teaching of Chou that the method of Castagliuolo in view of Common Probiotic in treating of hepatic steatosis.
It is noted that Appellant introduced Yin reference for “strain-specificity” argument at p.8 of the brief. Appellant stated that Yin discloses the effects of fours Bifidobacterium strains on obesity in high-fat diet induced rats, and shows that the response of energy metabolism to administration of Bifidobacteria is “strain-dependent”. The context of the term “strain” taught by Yin with regard to 4 different newly named Bifidobacterium strains should be understood as the strains of 4 different species of Bifidobacteria genus. This is because Yin named these 4 isolates as B. L66-5; B. L75-4; B. M13-4; and B. FS31-12. One skilled in the art would understand that L66-5, L75-4, M13-4 or FS31-2 are the names of 4 different species of Bifidobacteria rather than the names of strains of the same species. 

GENUS
SPECIES
STRAIN
Bifidobacterium
L66-5
none
Bifidobacterium
L75-4
none
Bifidobacterium
M13-4
none
Bifidobacterium
FS31-2
none
Saccharomyces
boulardii
CNCM I-745
Saccharomyces
cerevisiae
I-3856


It is the Examiner’s understanding that Yin proves a “species-specificity” or “strain-specificity of different species” in anti-obesity effect of bacteria but not the “strain-specificity” of the same species.
Secondly, the strains of Bifidobacterium of Yin belong to bacteria whereas the claimed cells are yeasts. It is the Examiner’s position that one cannot extrapolate the data from one genus to another different genus. Thus, it is the Examiner’s position that the teachings of Yin are not sufficient to prove that it is unpredictable because of “strain-specificity” in the use the strain taught by Common Probiotic (i.e. Sb CNCM I-745) for the same species of Sb in the method of Castagliuolo.
Overall, the evidence from the references cited by Appellant as discussed above for “strain-specificity” and “disease-specificity” is insufficient to support the alleged unpredictability of using different strains of the same species.

3. Unexpected Results
Appellant argued that the specification unexpectedly shows that Sb CNCM I-745 
The specification at p.12, lines 13-15 merely states the conclusion of the invention:
“As a conclusion, administration of S. Boulardii significantly decreases body fat and hepatic steatosis in obese and type 2 diabetic mice (db/db), as well as the liver and systemic inflammation.”

This statement does not provide any evidence to support the alleged unexpected results. Contrary to the allegation that the Office has not addressed the unexpected results, there has been no evidence provided by Appellant throughout the prosecution history.
At p.6, under the section D, Appellant argued that Castagliuolo relates to reducing weight increase associated with a high calorie diet – not reducing excess body fat in an individual already having excess body fat. The Examiner respectfully disagrees with this argument. 
First, the instant claims do not particularly disclose that the reduction of body fat is for “already present” fat in an individual. Rather the claims merely disclose “reducing of body fat” in the individual having an excess body fat. 
Castagliuolo et al. teach that the obese mice model on high-calorie diet treated with Sb or Sb+SOD resulted significantly lower body weight, thus, body fat, after 7-9 weeks of treatment compared to the obese mice fed only with high-fat diet (see Fig. 1 below). According to Fig. 1, the mice fed with high-calorie diet had significantly higher body weight (i.e. excess body fat) at about 3 weeks and on compared to the mice fed with normal calorie diet (see Fig. 1 below: arrow). Thus, it is reasonable to conclude that 
[AltContent: arrow]
    PNG
    media_image2.png
    355
    536
    media_image2.png
    Greyscale
 

Second, according to the instant specification, the genetically obese and type 2 diabetic mice at age of 6 weeks were daily fed with Sb or vehicle for unknown amount of duration, and then body weight and body fat were measured from Sb-treated and vehicle-treated groups at the end of the treatment (paras. [0056]-[0059] of PG-Pub). This is consistent with the experimentation carried out by Castagliuolo. Castagliuolo teaches that non-genetic obese model mice at age 4 weeks were fed daily with or without Sb (p.3, lines 21-25) and at the end of the treatment (e.g. week 9 from Fig. 1), 
Furthermore, there is no evidence that the administration of Sb in the instant invention reduces the body fat “already present”. Again, there is no reason to expect that the mechanism of reducing body fat by Sb administered to the obese subject should be different from the instant invention and Castagliuolo as alleged by Appellant because Appellant failed to prove that there is “strain specificity” among the strains of the same species in their efficacy as discussed above. Therefore, it is the Examiner’s position that Appellant’s allegation directed to the reduction of “already present” body fat is baseless.

Appellant stated that claim 24 is patentable because the combination of references does not teach or suggest this subject matter (p.11 of the brief). Appellant stated that none of the references discloses that the administration of Sb CNCM I-745 yeast cells could decrease the total amount of lipid in the liver nor would there have any expectation of doing so. It is acknowledged that the cited references do not particularly teach the effect of reducing total lipid in the liver of the obese subject. However, the teachings of Castagliuolo, Common Probiotic and Chou teach the identical method step 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAEYOON KIM/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635  

                                                                                                                                                                                                      /GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.